DETAILED ACTION
This is the initial Office action based on the application filed on June 7, 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: INDUSTRIAL PROGRAMMING DEVELOPMENT WITH A CONVERTED INDUSTRIAL CONTROL PROGRAM.

Claim Objections
Claims 3, 5, 9, 13-18, and 20 are objected to because of the following informalities:
Claims 3, 5, and 9 recite “wherein the conversion component is configured.” It should read -- wherein the conversion component is further configured --.
Claim 9 recites “the conversion of the legacy industrial control program.” It should read -- the conversion of the at least the segment of the legacy industrial control program --.
Claims 13-15, 18, and 20 recite “wherein the performing of the conversion comprises.” It should read -- wherein the performing of the conversion further comprises --.
Claim 16 recites “the industrial automation control project.” It should read -- the industrial control and monitoring project --.
Claim 17 recites “wherein the generating the engineering document comprises.” It should read -- wherein the generating of the engineering document comprises --.
Claim 18 recites “wherein the performing the conversion comprises.” It should read -- wherein the performing of the conversion further comprises --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 6 and 15 of U.S. Patent No. 11,042,362 (hereinafter “‘362”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 and 12 of the instant application define an obvious variation of the invention claimed in ‘362.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘362. It is also noted that both the instant application and ‘362 were filed by the same inventive entity and by a common assignee/owner. Claims 6 and 15 of ‘362 contain every element of Claims 1 and 12 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 6 of ‘362 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claim 15 of ‘362 is not shown with Claim 12 of the instant application for the purpose of brevity.

Patent 11,042,362
Instant Application 17/340,861
6. A system for developing industrial applications, comprising:
1. A system for developing industrial applications, comprising:
a memory that stores executable components; and
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:
a processor, operatively coupled to the memory, that executes the executable
components, the executable components comprising:
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, industrial design input that specifies control design aspects of an industrial automation control project;
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, design input that specifies aspects of an industrial automation control project;
a project generation component configured to perform an analysis of the industrial design input based on an analytic model and to generate system project data based on inferences about the industrial design input determined based on results of the analysis of the industrial design input, wherein the system project data comprises at least one of an executable industrial control program or an industrial visualization application, wherein the system project data is first system project data, and wherein the analysis on the industrial design input is a first analysis;
a project generation component configured to generate system project data based on the design input, wherein the system project data comprises at least an executable industrial control program; and
a training component configured to train the analytic model based on a training analysis performed on aggregated system project data collected by the system from multiple sets of system project data, wherein the training analysis performed on the aggregated system project data comprises analyzing the aggregated system project data to identify common design patterns across multiple industrial automation control projects represented by the aggregated system project data; and

a conversion component configured to perform a conversion of a legacy industrial control program having a first format to second system project data having a second format supported by the system, and the conversion component performs the conversion of the legacy industrial control program based on a second analysis performed on the legacy industrial control program based on the analytic model.
a conversion component configured to perform a conversion of at least a segment of a legacy industrial control program having a first format to yield a converted industrial control program having a second format supported by the system, and to incorporate the converted industrial control program into
the system project data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0082133 (hereinafter “Chouinard”) (cited in the IDS submitted on 07/22/2021) in view of US 6,993,745 (hereinafter “Ballantyne”) (cited in the IDS submitted on 07/22/2021).

As per Claim 1, Chouinard discloses:
A system for developing industrial applications, comprising:
a memory that stores executable components (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth.”); [Examiner’s Remarks: Note that Chouinard discloses that the design shell can be adapted from, for example, Windows technologies. Thus, one of ordinary skill in the art would readily comprehend that the design shell constructed from Windows technologies would be run in a computer which includes a memory.] and
a processor, operatively coupled to the memory, that executes the executable components (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth.”), [Examiner’s Remarks: Note that Chouinard discloses that the design shell can be adapted from, for example, Windows technologies. Thus, one of ordinary skill in the art would readily comprehend that the design shell constructed from Windows technologies would be run in a computer which includes a processor executing components.] the executable components comprising:
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, design input that specifies aspects of an industrial automation control project (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment [render integrated development environment (IDE) interfaces]. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions.”; paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting [receive, via interaction with the IDE interfaces, design input that specifies aspects of an industrial automation control project] while facilitating code deployment and execution on substantially any type of end hardware platform.”); and
a project generation component configured to generate system project data based on the design input, wherein the system project data comprises at least an executable industrial control program (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform [at least an executable industrial control program]. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth [generate system project data based on the design input]. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments. For instance, various versions of a development program may have associated CAMs that link or map the respective versions to the underlying abstraction of the AAM.”).
Chouinard discloses “an industrial control program” and “system project data,” but Chouinard does not explicitly disclose:
a conversion component configured to perform a conversion of at least a segment of a legacy industrial control program having a first format to yield a converted industrial control program having a second format supported by the system, and to incorporate the converted industrial control program into the system project data.
However, Ballantyne discloses:
a conversion component configured to perform a conversion of at least a segment of a legacy program having a first format to yield a converted program having a second format supported by a system, and to incorporate the converted program into system data (col. 6 lines 18-24, “Referring now to FIG. 1, a block diagram depicts a computer system 10 that modifies a legacy computer system 12 to output data in XML format. A code generation system 14 interfaces with legacy computer system 12 to allow the analysis of one or more legacy program applications 16 and the generation of one or more modified legacy program applications 18.”; col. 7 lines 4-23, “Code generation engine 24 accepts the modification specification, a copy of the legacy program applications 16, and context table 22 to generate modified legacy program applications 18. Based on the modification specification, code generation engine 24 generates source code in the computer language of the legacy computer system that is inserted in legacy program applications 16 to command output of XML data and saves the modified source code as modified legacy program applications 18. The modified legacy program applications 18 may continue to maintain the legacy computer system report instructions so that the modified program applications 18 continue to report data in the legacy computer system format in addition to the XML format [perform a conversion of at least a segment of a legacy program having a first format to yield a converted program having a second format supported by a system]. The outputting of both formats aids in quality control by allowing a direct comparison of data from modified and unmodified code. Alternatively, the modified instructions provided by code generation engine 24 may replace report instructions of legacy program applications 16 so that modified legacy program applications 18 report data exclusively in XML format [incorporate the converted program into system data].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ballantyne into the teaching of Chouinard to include “a conversion component configured to perform a conversion of at least a segment of a legacy industrial control program having a first format to yield a converted industrial control program having a second format supported by the system, and to incorporate the converted industrial control program into the system project data.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide improved understanding of the operation of a legacy industrial control program and reduces the likelihood of errors regarding the operation and maintenance of the legacy industrial control program (Ballantyne, col. 7 lines 58-67 to col. 8 lines 1-4).

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Chouinard and Ballantyne discloses “a legacy industrial control program,” and Chouinard further discloses:
wherein the legacy industrial control program comprises a program developed in a development environment of another system, and the first format is a format supported by the other system (paragraph [0066], “The Application Builder 600 supports existing functionalities of with a plurality of universal user interfaces. The data and functionalities are proposed in an almost identical format regardless of project format. The user interacts with and obtains the same menus, views and printed reports for any project format. The Application Builder architecture 600 allows the integration of a large number of project formats.”).

As per Claim 11, the rejection of Claim 1 is incorporated; and Chouinard further discloses:
wherein the system project data comprises at least one of an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform.”).

Claim 12 is a method claim corresponding to the system claim hereinabove (Claim 1). Therefore, Claim 12 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 19 is a non-transitory computer-readable medium claim corresponding to the system claim hereinabove (Claim 1). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 1.

Claims 3-5, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Ballantyne as applied to Claims 1, 12, and 19 above, and further in view of US 2019/0205113 (hereinafter “Karpoff”) (cited in the IDS submitted on 07/22/2021).

As per Claim 3, the rejection of Claim 1 is incorporated; and the combination of Chouinard and Ballantyne discloses “a legacy industrial control program” and “a converted industrial control program,” but the combination of Chouinard and Ballantyne does not explicitly disclose:
wherein the conversion component is configured to identify, based on an analysis of the legacy industrial control program, a control code segment of the legacy industrial control program having a function for which an automation object supported by the system is available, and replace the control code segment with the automation object in the converted industrial control program.
However, Karpoff discloses:
wherein a conversion component is configured to identify, based on an analysis of a legacy program, a control code segment of the legacy program having a function for which an automation object supported by a system is available, and replace the control code segment with the automation object in a converted program (paragraph [0051], “Given the source code for the legacy software application and the specification of the legacy functions, the source code is automatically analyzed and transformed to convert each call of each specified legacy function into an indirect call. A transformed version of the program source code is also automatically generated. In this transformed version, the declarations and definitions of a function as well as all calls to the function are transformed to enable their dynamic updating. The code transformation for each call of a legacy function consists of replacing a direct call by an indirect call through a pointer whose address is stored in a function pointer table.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karpoff into the combined teachings of Chouinard and Ballantyne to include “wherein the conversion component is configured to identify, based on an analysis of the legacy industrial control program, a control code segment of the legacy industrial control program having a function for which an automation object supported by the system is available, and replace the control code segment with the automation object in the converted industrial control program.” The modification would be obvious because one of ordinary skill in the art would be motivated to dynamically update a legacy function (Karpoff, paragraph [0051]).

As per Claim 4, the rejection of Claim 3 is incorporated; and Chouinard further discloses:
wherein the automation object has associated therewith at least one of an input, an output, an analytic routine, an alarm, a security feature, or a graphical representation of an associated industrial asset (paragraph [0084], “FIG. 11 illustrates an example dictionary view 1100 for an automation development platform. The Dictionary View 1100 is a grid-style browser variables, parameters, derived data types and defined words.” and “The available columns are enumerated as the following examples:”; paragraph [0090], “9. Direction--Direction of variable (Input, output, input-output, Internal)”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Chouinard and Ballantyne discloses “a legacy industrial control program” and “a converted industrial control program,” but the combination of Chouinard and Ballantyne does not explicitly disclose:
wherein the conversion component is configured to identify, based on an analysis of the legacy industrial control program, a control code segment of the legacy industrial control program having a function for which a predefined code module supported by the system is available, and replace the control code segment with the predefined code module in the converted industrial control program.
However, Karpoff discloses:
wherein a conversion component is configured to identify, based on an analysis of a legacy program, a control code segment of the legacy program having a function for which a predefined code module supported by a system is available, and replace the control code segment with the predefined code module in a converted program (paragraph [0051], “Given the source code for the legacy software application and the specification of the legacy functions, the source code is automatically analyzed and transformed to convert each call of each specified legacy function into an indirect call. A transformed version of the program source code is also automatically generated. In this transformed version, the declarations and definitions of a function as well as all calls to the function are transformed to enable their dynamic updating. The code transformation for each call of a legacy function consists of replacing a direct call by an indirect call through a pointer whose address is stored in a function pointer table.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karpoff into the combined teachings of Chouinard and Ballantyne to include “wherein the conversion component is configured to identify, based on an analysis of the legacy industrial control program, a control code segment of the legacy industrial control program having a function for which a predefined code module supported by the system is available, and replace the control code segment with the predefined code module in the converted industrial control program.” The modification would be obvious because one of ordinary skill in the art would be motivated to dynamically update a legacy function (Karpoff, paragraph [0051]).

Claims 13 and 14 are method claims corresponding to the system claims hereinabove (Claims 3 and 5, respectively). Therefore, Claims 13 and 14 are rejected for the same reasons set forth in the rejections of Claims 3 and 5, respectively.

Claim 20 is a non-transitory computer-readable medium claim corresponding to the system claim hereinabove (Claim 5). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 5.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Ballantyne as applied to Claims 1 and 12 above, and further in view of US 2008/0288931 (hereinafter “Kohli”).

As per Claim 7, the rejection of Claim 1 is incorporated; and Chouinard discloses “an industrial automation control project,” and the combination of Chouinard and Ballantyne discloses “a legacy industrial control program,” but the combination of Chouinard and Ballantyne does not explicitly disclose:
wherein the conversion component is further configured to infer an algorithmic flowchart or a state machine on which the legacy industrial control program was based, and to generate an engineering document for the industrial automation control project based on the algorithmic flowchart or the state machine.
However, Kohli discloses:
wherein a conversion component is further configured to infer an algorithmic flowchart or a state machine on which a program was based, and to generate an engineering document for a project based on the algorithmic flowchart or the state machine (paragraph [0015], “The invention related to generate a UML protocol state machine diagrams from running an instrumented code.”; paragraph [0020], “In 340, the call pattern is inferred …”; paragraph [0022], “In 350, the generated protocol state machine is then attached to the class and/or interface and can be opened in a tool like Rational™ Software Architect, which supports UML diagrams.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kohli into the combined teachings of Chouinard and Ballantyne to include “wherein the conversion component is further configured to infer an algorithmic flowchart or a state machine on which the legacy industrial control program was based, and to generate an engineering document for the industrial automation control project based on the algorithmic flowchart or the state machine.” The modification would be obvious because one of ordinary skill in the art would be motivated to learn from existing software by a dynamic call graph for creating probable protocol state machines for classes and interfaces (Kohli, paragraph [0005]).

As per Claim 8, the rejection of Claim 7 is incorporated; and the combination of Chouinard and Ballantyne discloses “a legacy industrial control program,” but the combination of Chouinard and Ballantyne does not explicitly disclose:
wherein the engineering document is at least one of a state machine diagram representing a control algorithm implemented by the legacy industrial control program, an I/O drawing, or a bill of materials.
However, Kohli discloses:
wherein an engineering document is at least one of a state machine diagram representing a control algorithm implemented by a program, an I/O drawing, or a bill of materials (paragraph [0015], “The invention related to generate a UML protocol state machine diagrams from running an instrumented code.”; paragraph [0020], “In 340, the call pattern is inferred …”; paragraph [0022], “In 350, the generated protocol state machine is then attached to the class and/or interface and can be opened in a tool like Rational™ Software Architect, which supports UML diagrams.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kohli into the combined teachings of Chouinard and Ballantyne to include “wherein the engineering document is at least one of a state machine diagram representing a control algorithm implemented by the legacy industrial control program, an I/O drawing, or a bill of materials.” The modification would be obvious because one of ordinary skill in the art would be motivated to learn from existing software by a dynamic call graph for creating probable protocol state machines for classes and interfaces (Kohli, paragraph [0005]).

Claims 16 and 17 are method claims corresponding to the system claims hereinabove (Claims 7 and 8, respectively). Therefore, Claims 16 and 17 are rejected for the same reasons set forth in the rejections of Claims 7 and 8, respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Ballantyne as applied to Claim 1 above, and further in view of US 2019/0279132 (hereinafter “Escriche”) (cited in the IDS submitted on 07/22/2021).

As per Claim 9, the rejection of Claim 1 is incorporated; and Chouinard discloses “an industrial control program” and “system project data,” but Chouinard does not explicitly disclose:
wherein the conversion component is configured to analyze the legacy industrial control program based on an analytic module and perform the conversion of the legacy industrial control program based on a result of the analysis, and
wherein the executable components further comprise a training component configured to train the analytic module based on training analysis performed on aggregated system project data collected by the system from multiple sets of system project data.
However, Ballantyne discloses:
wherein a conversion component is configured to analyze a legacy program based on an analytic module and perform a conversion of the legacy program based on a result of an analysis (col. 7 lines 4-23, “Code generation engine 24 accepts the modification specification, a copy of the legacy program applications 16, and context table 22 to generate modified legacy program applications 18. Based on the modification specification, code generation engine 24 generates source code in the computer language of the legacy computer system that is inserted in legacy program applications 16 to command output of XML data and saves the modified source code as modified legacy program applications 18. The modified legacy program applications 18 may continue to maintain the legacy computer system report instructions so that the modified program applications 18 continue to report data in the legacy computer system format in addition to the XML format.”; col. 7 lines 58-67 to col. 8 lines 1-4, “Modeling engine 28 extracts a report data model of legacy program applications 16 through an automated analysis of the underlying legacy code. The automated analysis provides improved understanding of the operation of the legacy code and reduces the likelihood of errors regarding the operation and maintenance of the underlying legacy code. Essentially, modeling engine 28 parses the legacy software process into rules to graph its control flow. An abstraction of the control flow produces a report data model that allows understanding of data types and invariant data values written at each write instruction in the report data model. The report data model, when combined with the values and typing of written data fields, provides a model of legacy program applications 16.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ballantyne into the teaching of Chouinard to include “wherein the conversion component is configured to analyze the legacy industrial control program based on an analytic module and perform the conversion of the legacy industrial control program based on a result of the analysis.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide improved understanding of the operation of a legacy industrial control program and reduces the likelihood of errors regarding the operation and maintenance of the legacy industrial control program (Ballantyne, col. 7 lines 58-67 to col. 8 lines 1-4).
However, Escriche discloses:
wherein executable components further comprise a training component configured to train an analytic module based on training analysis performed on aggregated system data collected by a system from multiple sets of system data (paragraph [0030], “… explicit and implicit training of the models through real-time aggregation of data, and/or one or more other assets.”; paragraph [0051], “The aggregator 502 can receive the output data 506 that includes, for example, a health state of the one or more assets 118. The aggregator 502 can compete (e.g., aggregate, combine, etc.) models provided by, for example, the process analytics/models 406.”; paragraph [0053], “… the aggregator (e.g., the aggregator 502) can assemble output data (e.g., the output data 506 or the output data 414) to a database 620.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Escriche into the combined teachings of Chouinard and Ballantyne to include “wherein the executable components further comprise a training component configured to train the analytic module based on training analysis performed on aggregated system project data collected by the system from multiple sets of system project data.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform learning associated with system project data to predict a health state for one or more industrial applications (Escriche, Abstract).

Allowable Subject Matter
Claims 6, 10, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191